DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 2-21 are currently pending in this application. 
Priority
3.	 No foreign priority has been claimed. This application is a continuation of 16/453,961, now  US Pat # 10,852,143 filed 06/26/2019 which claims benefit to US provisional application # 62/690865 filed 6/27/2018.
Information Disclosure Statement
4.	No information disclosure statement (IDS) has been submitted in this application.
Drawings
5.	      The drawings submitted on 10/29/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
8.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,852,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the current application are encompassed in the previous application. The latter pending application encompasses the same process as the pending application.


Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 2, 9-13, 15 and 21 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bandyopadhyay et al. US 2012/0130632.
With regards to claims 2, 15 ad 21 Bandyopadhyay et al. US 2012/0130632 teaches a tracking device and method for tracking a location and orientation of an object, the tracking device comprising:
one or more sides that define a predetermined shape; (paragraph 0184, 0302, 0319, 0398)
a plurality of inertial measurement units (IMU) mounted to the one or more sides of the predetermined shape, wherein each IMU is configured to detect movement of the object and generate inertial output data representing the location and/or orientation of the object, wherein each IMU includes a first sub-sensor and a second sub-sensor, wherein each IMU is positioned at a predetermined distance and orientation relative to a center of mass of the tracking device; (CSM, INU; figure 2) (paragraph 0012-0013)

	a controller communicatively coupled to the plurality of IMUs, (computer; paragraph 0014-0015)the controller configured to perform the steps of:
	receiving respective inertial output data from the first sub-sensor and the second sub-sensor of one or more IMUs of the plurality of IMUs; (paragraph 0012-0013)
for each IMU:
	synthesizing the respective inertial output data of the IMU to create
IMU synthesized data by iteratively applying synthesizing methodology on the respective inertial output data of the IMU; (paragraph 0016)
	calculating a current tracking device rectified data output based on
the data synthesized for the IMU, a predetermined position of the IMU and a predetermined orientation of the IMU;(paragraph 0068-0073) and 
	calculating a current location and orientation of the object based on a difference between the current tracking device rectified data output and a previous tracking device rectified data output. (paragraph 0376)
	With regards to claim 9, Bandyopadhyay et al. US 2012/0130632 teaches the first sub-sensor inertial output data and the second sub-sensor inertial output data are filtered to minimize signal noise through signal conditioning.  (paragraph 0447)
	With regards to claim 10, Bandyopadhyay et al. US 2012/0130632 teaches the first sub-sensor inertial output data and second sub-sensor inertial output data from each of the plurality of IMUs is received periodically at less than approximately 1 ms.  (real-time; paragraph 0019 &0084)	
	With regards to claim 11, Bandyopadhyay et al. US 2012/0130632 teaches the first sub-sensor and second sub-sensor are each one of: accelerometer, magnetometer, gyroscope, altimeter, and/or pressure sensor; wherein the first sub-sensor is a different sensor type than the second sub-sensor. (paragraph 0006 0072 0217)
	With regards to claim 12, Bandyopadhyay et al. US 2012/0130632 teaches the predetermined shape is one of: a plane, a tetrahedron, and a cube.  (INU, CSM; figure 2)
	With regards to claim 13, Bandyopadhyay et al. US 2012/0130632 teaches at least some of the IMUs used to calculate the rectified data output are oriented at different angles along two different axes relative to each other.  (paragraph 0343 )
Allowable Subject Matter
13.	Claims 3-8, 14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Examiner's Note:
14. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
15.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bandyopadhyay et al. US 2013/0166202 teaches a system and method for locating, tracking and/or monitoring the status of personnel and/or assets both indoors and outdoors. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        December 1, 2022